In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-13-00467-CR
                             NO. 09-13-00468-CR
                             NO. 09-13-00469-CR
                          ____________________

                WILLIE EUGENE HARDEMAN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee
_______________________________________________________         ______________

                  On Appeal from the 252nd District Court
                           Jefferson County, Texas
                Trial Cause Nos. 10-10378, 10-10380, 10-10382
________________________________________________________        _____________

                        MEMORANDUM OPINION

      In three separate plea bargain agreements, Willie Eugene Hardeman, 1 a

habitual offender, pleaded guilty to aggravated kidnapping, aggravated robbery,

and burglary of a habitation in causes numbers 10-10378, 10-10380, and 10-10382,

respectively. In each case, the trial court found the evidence sufficient to

      1
      Willie Eugene Hardeman is referred to in the judgments as “Willie Eugene
Hardeman AKA Willie E Hardeman[.]”

                                       1
substantiate Hardeman’s guilt, deferred further proceedings, placed Hardeman on

community supervision for ten years, and assessed a $100 fine. Thereafter, the

State filed an Amended Motion to Revoke Unadjudicated Probation. Hardeman

pleaded true to violations of the conditions of his community supervision. Finding

four of the alleged violations true in each case, the trial court granted the motions

to revoke and sentenced Hardeman in each case to seventy-five years in prison, to

be served concurrently.

      Hardeman’s appellate counsel filed briefs that present counsel’s professional

evaluation of the records and conclude the appeals are frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On April 25, 2014, we granted an extension of time for Hardeman to file a

pro se brief in each case. Hardeman filed a pro se brief in response. The Court of

Criminal Appeals has held that we need not address the merits of issues raised in

Anders briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Rather, an appellate court may determine that: (1) “the appeal is

wholly frivolous and issue an opinion explaining that it has reviewed the record

and finds no reversible error”; or (2) “arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief

the issues.” Id.

                                         2
      We reviewed the appellate records, and we agree with counsel’s conclusion

that no arguable issues support the appeals. Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeals. Compare Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments of conviction.2

      AFFIRMED.

                                                   _________________________
                                                      LEANNE JOHNSON
                                                             Justice


Submitted on November 5, 2014
Opinion Delivered November 19, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      2
        Hardeman may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                         3